Order
PER CURIAM.
Trevor Williams appeals the trial court’s judgment which awarded joint legal and physical custody of Trevor’s daughter, Skylar Leigh-Ann Williams, to Jolene Williams, who is Skylar’s mother and Trevor’s ex-wife. Trevor’s sole point on appeal is that the trial court erred by placing custody of Skylar with Jolene rather than with him because there is no substantial evidence to support the judgment, it is against the weight of the evidence, it misstates the law, and it misapplies the law in that the statutory factors of § 452.375, RSMo Cum.Supp.2004, favor custody with him.
Affirmed. Rule 84.16(b).